Citation Nr: 0919366	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  08-35 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II, to include as secondary to service-connected 
residuals of frostbite. 

2. Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cervical spine disorder. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
left shoulder disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to 
October 1953 and from December 1953 to May 1957.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas, which denied the benefits sought on 
appeal.  The Veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review. 

Preliminarily, the Board notes that the Veteran's claim for 
entitlement to service connection for a cervical spine 
disorder was first denied in a September 2005 rating 
decision.  That rating decision also granted service 
connection for a lumbar spine disorder, assigning a 10 
percent evaluation, effective from November 2004.  
Thereafter, in a November 2005 statement, the Veteran stated 
that he wanted to appeal the effective date of his cervical 
spine disorder and that he also requested an increased 
evaluation for his cervical spine disorder.  However, as 
noted above, the Veteran is service connected for a lumbar 
spine disorder.  Although the RO treated the November 2005 
statement as a claim to reopen the Veteran's claim for 
entitlement to service connection for a cervical spine 
disorder, and readjudicated the Veteran's claim in an April 
2006 rating decision, it appears that the Veteran may have 
intended to file a notice of disagreement (NOD) with the 
initial rating and effective date assigned with regard to his 
lumbar spine disorder.  See Gallegos v. Principi, 283 F. 3d 
1309 (Fed. Cir. 2002) (stating that meeting the requirements 
of 38 C.F.R. § 20.201 was not an onerous task); see also EF 
v. Derwinski, 1 Vet. App. 324, 326 (1991) (noting that VA 
must liberally construe all documents filed by a claimant).  
Therefore, this issue is referred to the RO for appropriate 
action.  

Furthermore, although the April 2006 rating decision 
readjudicated the Veteran's claim to reopen his claim for a 
cervical spine disability before the September 2005 rating 
decision had become final, and the Veteran subsequently filed 
further claims to reopen in September 2006 and January 2007, 
before the April 2006 rating decision had become final, a 
valid notice of disagreement (NOD) was not filed until 
September 2007.  As this NOD was only timely with regard to 
the August 2007 rating decision, the Board has determined 
that the August 2007 rating decision is the only decision 
currently on appeal.  See Jennings v. Mansfield, 509 F3d. 
1362(2007) (submissions between the rating decision and 
finality must be considered by the VA as part of the original 
claim); see also 38 C.F.R. § 20.201 (2008) (valid NOD must be 
in writing, and must express disagreement or dissatisfaction 
with a prior rating decision within one year from the date of 
being notified of that rating decision).

Lastly, the Board notes that in his September 2006 claim, the 
Veteran claimed entitlement to service connection for a heart 
condition.  However, this claim was not adjudicated by the 
RO.  Therefore, this claim is also referred to the RO for 
appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Diabetes mellitus, type II, did not manifest in service 
or to a compensable degree within one year thereafter, and 
has not been shown to be causally or etiologically related to 
active service or a service-connected disability.

3.  In an unappealed rating decision issued in April 2006, 
the RO determined that service connection for a cervical 
spine disorder was not warranted, on the basis that there was 
no evidence of an injury or disease during service or of a 
chronic condition after service.

4.  Evidence added to the record since the final April 2006 
RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim. 

5.  In an unappealed rating decision issued in September 
2005, the RO determined that service connection for a left 
shoulder disorder was not warranted, on the basis that there 
was no evidence of a permanent residual or chronic 
disability.

6.  Evidence added to the record since the final September 
2005 RO denial is cumulative and redundant of the evidence of 
record at the time of the decision and does not raise a 
reasonable possibility of substantiating the Veteran's 
service connection claim. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in active 
service, may not be presumed to have been so incurred, and is 
not proximately due to a service- connected disability.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2008).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a cervical 
spine disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008). 

3.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a left 
shoulder disorder.  38 U.S.C.A. § 5108 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.156(a) (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

With regard to the Veteran's service connection claim, the 
Board finds that the VCAA duty was satisfied by a letter sent 
to the Veteran in November 2006.  The letter addressed all 
required notice elements and was sent prior to the initial 
unfavorable decision by the AOJ.  In this case, the fact that 
the notice did not address either the relevant rating 
criteria or effective date provisions, was harmless error 
because service connection is being denied, and therefore no 
rating or effective date is being assigned.  Therefore, the 
Board finds that VA has fulfilled its duty to notify under 
the VCAA.

In reviewing the Veteran's application to reopen his claims 
of entitlement to service connection for a left shoulder 
disorder and a cervical spine disorder, the Board observes 
that the Veteran received a letter from the RO in April 2007, 
prior to the initial decision on the claim in August 2007.  
This letter informed the Veteran that his claims were 
previously denied in September 2005, that the appeal period 
for that decision had expired, that the decision was now 
final, and that in order to reopen his claim, new and 
material evidence was needed.  The letter went on to inform 
the Veteran that in order qualify as new, the evidence must 
be in existence and be submitted to VA for the first time, 
and that although VA would make reasonable efforts to help 
obtain currently existing evidence, they would not provide a 
medical examination or obtain a medical opinion until his 
claim was successfully reopened.  The letter also stated that 
in order to be considered material, the additional existing 
evidence must pertain to the reason why his claims were 
previously denied.  The April 2007 letter stated that the 
Veteran's claim for a left shoulder disorder was previously 
denied because although there was a record of treatment on 
one occasion in service for left shoulder pain, no permanent 
residual or chronic disability subject to service connection 
was shown by the service treatment records or demonstrated by 
the evidence.  Therefore, he was told that he must submit 
evidence that related to that fact. 

Although the April 2007 letter did not specifically inform 
the Veteran as to the reason why his cervical spine disorder 
claim was previously denied, the Board observes, as was noted 
in the introduction, that the Veteran filed to reopen his 
claim before the September 2005 rating decision had become 
final, and again filed to reopen his claim before the April 
2006 rating decision had become final.  In this regard, the 
Veteran received a December 2005 letter that informed him 
that service connection for a cervical spine disability was 
previously denied by a September 2005 rating decision because 
there was no evidence of a cervical spine disorder during 
service, or any evidence of continuity of symptoms from the 
date of discharge to the present.  Thus, because the 
Veteran's claims to reopen have overlapped, and therefore 
have, in essence, remained open since November 2004, the 
Board finds that the Veteran has had actual knowledge of why 
his claim for entitlement to service connection was 
previously denied, and what evidence was required to reopen 
his claim.  In addition, although the December 2005 letter 
did not refer to the RO's most recent previous denial of the 
Veteran's claim, which was in April 2006, there is no 
prejudicial error with respect to the Veteran's notice 
because the April 2006 rating decision found that no new and 
material evidence had been submitted.

Moreover, both the April 2007 and December 2005 letters also 
stated that new and material evidence must raise a reasonable 
possibility of substantiating the claim.  In other words, the 
evidence cannot simply be repetitive or cumulative of the 
evidence of record when the claim was previously decided.  
Therefore, the Board finds that proper Kent notice was 
provided in this case.  Kent v. Nicholson, 20 Vet. App. 1 
(2006). 

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service medical records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the Veteran's service treatment records and 
VA treatment records.  

The Board also acknowledges that the Veteran has not been 
afforded a VA examination in connection with his current 
claims.  Under the law, an examination or medical opinion is 
considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim, but (1) contains competent lay or 
medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; (2) 
establishes that the Veteran suffered an event, injury, or 
disease in service; and (3) indicates that the claimed 
disability or symptoms may be associated with the established 
event, injury, or disease in service or with another service- 
connected disability.  38 C.F.R.  
§ 3.159(c)(4).  

With regard to the Veteran's claim for entitlement to service 
connection for diabetes mellitus, type II, to include as 
secondary to service-connected residuals of frostbite, the 
Board concludes an examination is not needed in this case 
because the Veteran's service treatment records are absent 
for evidence of diabetes mellitus, type II and his post-
service medical records are absent for evidence of diabetes 
mellitus, type II which manifested to a compensable degree or 
more within one year from the date of his separation from 
service in May 1957.  See Duenas v. Principi, 18 Vet. App. 
512, 519 (2004) (finding no prejudicial error in Board's 
statement of reasons or bases regarding why a medical opinion 
was not warranted because there was no reasonable possibility 
that such an opinion could substantiate the Veteran's claim 
because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  In addition, there is no indication of a 
causal connection between the Veteran's current diabetes 
mellitus, type II, and the Veteran's service, to include his 
service-connected residuals of frostbite.  See Wells v. 
Principi, 326 F.3d 1381 (Fed.Cir. 2003) (noting that the 
Board has no obligation to obtain a medical opinion when 
there is no competent evidence that the appellant's 
disability or symptoms are associated with his service).  
Accordingly, it is not necessary to obtain a medical 
examination or medical opinion in order to decide the claim 
in this case.  38 C.F.R. § 3.159(c)(4)(i), Duenas v. 
Principi, 18 Vet. App. 512, 517 (2004).  

Although the Veteran has not been afforded a VA examination 
in connection with the application to reopen the claims for 
service connection for a left shoulder disorder and a 
cervical spine disorder, the duty to provide a medical 
examination and/or obtain a medical opinion in a claim for 
disability compensation benefits does not apply in cases 
involving an attempt to reopen a finally adjudicated claim 
unless new and material evidence is presented or secured.  
See 38 C.F.R. § 3.159(c)(4)(iii) (2008); see also Paralyzed 
Veterans of America, et. al., v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  As is discussed 
more fully below, the Board finds that new and material 
evidence has not been presented or secured in this case; 
therefore the duty to provide a medical examination and/or 
medical opinion does not apply to the Veteran's claims. 

The Board, therefore, finds that the VCAA duty to assist has 
also been satisfied. 


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases, such diabetes 
mellitus, type II and arthritis, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).

I.  Secondary Service Connection

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).  Where a service-connected disability aggravates a 
nonservice-connected condition, a Veteran may be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen, 7 Vet. App. at 448.

The Board notes that there was a recent amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre- 
aggravation baseline level of disability for the non-service- 
connected disability before an award of service connection 
may be made.  This had not been VA's practice, which suggests 
that the recent change amounts to a substantive change.  
Given what appear to be substantive changes, and because the 
Veteran's claim was pending before the regulatory change was 
made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.

Thus, in order to establish service connection for a claimed 
disability on a secondary basis, there must be (1) medical 
evidence of a current disability; (2) a service-connected 
disability; and (3) medical evidence of a nexus between the 
service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to service connection for diabetes 
mellitus, type II.  The Veteran's service treatment records 
are negative for any complaints, treatment, or diagnosis of 
such a disorder.  Moreover, the medical evidence of record 
does not show that the Veteran sought treatment for diabetes 
mellitus, type II, within one year following his period of 
service or for many decades thereafter.  Therefore, the Board 
finds that diabetes mellitus, type II did not manifest during 
service or for many years thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).

In addition to the lack of evidence showing that diabetes 
mellitus, type II, manifested during service or within close 
proximity thereto, the medical evidence of record does not 
link the Veteran's current diabetes mellitus, type II, to his 
military service.  As noted above, the medical evidence does 
not show that there was an event, disease, or injury in 
service to which a current disorder could be related.  See 38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(noting that a medical examination conducted in connection 
with claim development could not aid in substantiating a 
claim when the record does not already contain evidence of an 
in-service event, injury, or disease).  Nor is there is any 
medical evidence of record that links any current disorder to 
a disease or injury in service.  In fact, the Veteran has not 
even alleged that his diabetes mellitus, type II, is directly 
related to service, as he has instead claimed that it is 
secondary to his service-connected residuals of frostbite.  
Therefore, the Board finds that diabetes mellitus, type II, 
did not manifest during service and has not been shown to be 
causally or etiologically to an event, disease, or injury in 
service.

As to the Veteran's claim that he has diabetes mellitus, type 
II, that is related to his service-connected residuals of 
frostbite, the Board also finds that the evidence of record 
does not support this contention.  The Veteran is service-
connected for the residuals of frostbite, and he does have a 
current diagnosis of diabetes mellitus, type II.  However, 
the medical evidence of record does not establish a 
relationship between his current diabetes mellitus, type II, 
and his service-connected residuals of frostbite.

In this regard, the record is simply absent any medical 
evidence linking the Veteran's diabetes mellitus, type II, to 
his service-connected residuals of frostbite.  Likewise, the 
record is simply absent any medical evidence indicating that 
the Veteran's diabetes mellitus, type II, was aggravated by 
his service-connected residuals of frostbite.  In fact, the 
Veteran's VAMC treatment records, dated through January 2007, 
do not make any mention of the Veteran's residuals of 
frostbite, to include whether or not this condition caused or 
aggravated his diabetes mellitus, type II.

Although the Veteran may sincerely believe that his diabetes 
mellitus, type II, was caused by his service-connected 
residuals of frostbite, the Veteran, as a lay person, is not 
competent to testify as to matters of medical causation or 
diagnosis.  Where a determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  There is no indication in the record that the 
Veteran is a physician or other health care professional.  
Therefore, as a layperson, he is not competent to provide 
evidence that requires medical knowledge because he lacks the 
requisite professional medical training, certification and 
expertise to present opinions regarding diagnosis and 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also Voerth v. West, 13 Vet. App. 117, 119 (1999) 
(unsupported by medical evidence, a claimant's personal 
belief, no matter how sincere, is not probative of a nexus to 
service).  Therefore, the Veteran's statements regarding 
etiology do not constitute competent medical evidence on 
which the Board can make a service connection determination.

Therefore, the Board finds that diabetes mellitus, type II, 
was not diagnosed in service or for many years thereafter, 
and the medical evidence of record does not show that the 
Veteran's current diabetes mellitus, type II, is related to 
his period of active service or any incident therein, nor is 
it causally related to or aggravated by his service-connected 
residuals of frostbite.  Accordingly, the Board finds that 
the preponderance of the evidence is against the Veteran's 
claim for service connection for diabetes mellitus, type II, 
claimed as secondary to service- connected residuals of 
frostbite.  Because the preponderance of the evidence is 
against the Veteran's claim, the benefit of the doubt 
provision does not apply.  Therefore, the Board concludes 
that service connection for diabetes mellitus, type II, to 
include as secondary to service-connected residuals of 
frostbite, is not warranted.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2008).

II.  New and Material Evidence

The Board observes that the Veteran's claims for service 
connection for a left shoulder disorder and a cervical spine 
disorder were previously considered and denied by the RO in a 
decision dated in September 2005.   The Veteran's claim for 
entitlement to service connection for a cervical spine 
disorder was also previously denied by the RO in a decision 
dated in April 2006.  The Veteran was notified of those 
decisions and of his appellate rights.  He did not file a 
timely appeal of either decision.  In general, rating 
decisions that are not timely appealed are final.  See 38 
U.S.C.A. § 7105.

While the RO did not reopen the Veteran's claims for service 
connection for a left shoulder disorder and a cervical spine 
disorder in the August 2007 rating decision currently on 
appeal, the Board is not bound by that determination and is, 
in fact, required to conduct an independent new and material 
evidence analysis in claims involving final rating decisions.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In 
this regard, using the guidelines discussed below, the Board 
finds that the Veteran has not submitted new and material 
evidence with regard to his claim for entitlement to service 
connection for a left shoulder disorder and a cervical spine 
disorder; as such, the claims will not be reopened.

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency 
decisionmakers; which relates, either by itself or when 
considered with previous evidence of record, to an 
unestablished fact necessary to substantiate the claim; which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  To reopen a previously disallowed claim, new and 
material evidence must be presented or secured since the last 
final disallowance of the claim on any basis, including on 
the basis that there was no new and material evidence to 
reopen the claim since a prior final disallowance.  See Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).

For purposes of reopening a claim, the credibility of newly 
submitted evidence is generally presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992) (in determining whether 
evidence is new and material, "credibility" of newly 
presented evidence is to be presumed unless evidence is 
inherently incredible or beyond competence of witness).

In the September 2005 rating decision, the RO considered the 
Veteran's service treatment records, a June 2005 VA 
examination report, and VAMC treatment records dated through 
October 2004.  In that decision, the RO observed that with 
regard to his left shoulder disorder claim, the June 2005 VA 
examination revealed a diagnosis of bilateral symmetrical 
degeneration of the shoulders.  The examiner reviewed the 
Veteran's entire claims folder and opined that the 
degenerative changes in both shoulders was symmetrical and 
consistent with the aging process of osteoarthritis.  Thus, 
although there was a record of treatment on one occasion in 
service for left shoulder pain, no permanent or chronic 
disability subject to service connection was shown by the 
medical records or demonstrated by the evidence following 
service.  Therefore, service connection for a left shoulder 
disorder was denied.  

With regard to the Veteran's cervical spine disorder claim, 
in the September 2005 rating decision, the RO observed that 
service treatment records from December 1951 through May 1957 
were negative for a diagnosis of or treatment for a cervical 
spine disorder.  The June 2005 VA examination revealed a 
diagnosis of degeneration of the cervical spine.  The VA 
examiner reviewed the entire claims folder and opined that 
the Veteran's cervical spine condition was not related to his 
military service because there was no service medical record 
noting a cervical spine condition.  Therefore, service 
connection for a cervical spine disorder was denied.  
Subsequently, in the April 2006 rating decision, the previous 
denial of the Veteran's claim for service connection of the 
cervical spine was confirmed and continued because no new and 
material evidence had been submitted.

The evidence associated with the claims file subsequent to 
the September 2005 and April 2006 rating decisions includes 
VAMC treatment records and the Veteran's own contentions.  
The Board has thoroughly reviewed the evidence associated 
with the claims file subsequent to the September 2005 and 
April 2006 decisions and finds that this evidence does not 
constitutes new and material evidence which is sufficient to 
reopen the previously denied claims for service connection 
for a left shoulder disorder and a cervical spine disorder.  
Although this evidence is certainly new, in that it was not 
previously of record, with regard to whether the evidence is 
material, the Board finds that the evidence does not relate 
to an unestablished fact necessary to substantiate the claim 
and does not raise a reasonable possibility of substantiating 
the claim.  In this regard, the Veteran's VAMC treatment 
records are absent any indication of any treatment during 
service for the Veteran's cervical spine disorder, and absent 
any indication of a chronic left shoulder disorder that is 
causally or etiologically related to the Veteran's active 
service.  As such, it does not constitute new and material 
evidence sufficient to reopen his claim.

Further, although the Veteran may sincerely believe that he 
has a current left shoulder and cervical spine disorder that 
is related to his active service, the Veteran, as a 
layperson, is not a competent witness when it comes to 
offering medical opinions or diagnoses, and such evidence 
does not provide a basis on which to reopen a claim of 
service connection.  Moray v. Brown, 5 Vet. App. 211 (1993).  
In addition, while the Veteran is competent to report what he 
experienced, there is no objective evidence of record to 
support the Veteran's assertions.  Thus, the Veteran 
contentions are not deemed to be "new and material 
evidence" and cannot serve to reopen the claim.  See 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

For these reasons, the Board determines the evidence 
submitted subsequent to the September 2005 and April 2006 
rating decisions is either cumulative or redundant; does not 
relate to an unestablished fact necessary to substantiate the 
claim; and does not raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  
Consequently, the evidence received since the last final 
disallowance of the Veteran's claims is not new and material, 
and his petition to reopen the claims for service connection 
for a left shoulder disorder and a cervical spine disorder 
must be denied.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008).


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for diabetes mellitus, type 
II, to include as secondary to service-connected residuals of 
frostbite, is denied. 

As no new and material evidence has been received, the claim 
for entitlement to service connection for a cervical spine 
disorder is not reopened; the appeal is denied.

As no new and material evidence has been received, the claim 
for entitlement to service connection for a left shoulder 
disorder is not reopened; the appeal is denied.



____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


